                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


NATALIE KARIL GOUDY,                                  4:17-CV-04171-KES

                    Plaintiff,

       vs.                                     MEMORANDUM OPINION AND
                                             ORDER AFFIRMING THE DECISION
NANCY A. BERRYHILL, ACTING                       OF THE COMMISSIONER
COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.


       Plaintiff, Natalie Karil Goudy, seeks review of the decision of the

Commissioner of the Social Security Administration denying her claim for

disability insurance benefits (SSDI) under Title II of the Social Security Act, 42

U.S.C. § 423. The Commissioner opposes the motion and urges the court to

affirm the denial of benefits. For the following reasons, the court affirms the

decision of the Commissioner.

                             PROCEDURAL HISTORY

      Goudy filed an application for SSDI benefits on February 18, 2014,

alleging disability since August 31, 2013. AR 263, 317. The Commissioner

denied her claim initially on August 1, 2014, and upon reconsideration on

December 1, 2014. AR 189, 193. Goudy then appeared with counsel before

Administrative Law Judge (ALJ) Hallie E. Larsen at an administrative hearing

on November 16, 2016. See AR 105 (transcript of hearing). The ALJ issued an

opinion affirming the denial of benefits on January 10, 2017. AR 13. The
Appeals Council denied Goudy’s request for review on November 6, 2017. AR 1.

Thus, Goudy’s appeal of the Commissioner’s final decision is properly before

the court under 42 U.S.C. § 405(g).

                           FACTUAL BACKGROUND

      Goudy was born November 17, 1988. AR 161. She was 24 years old on

the amended alleged onset date, and thus one day shy of her 28th birthday at

the time of her hearing before the ALJ. AR 107. Goudy completed the 12th

grade and received her high school diploma. AR 110. She has worked

numerous jobs in retail, waitressing, and secretarial work, among other various

part-time jobs for a short period of time. AR 111.

      Goudy has a history of several medical impairments, including obesity,

diabetes, bipolar disorder, anxiety disorder, and borderline personality

disorder. See AR 575, 588. She also has bursitis in her left shoulder following a

fall that she treated through physical therapy in 2016. AR 866-906.

      Goudy has received care at the Lanning Center for Behavioral Services

for psychotropic medication management. AR 517. She has also received care

at the Howard Community Health Center for various issues. See AR 591-625.

According to a progress note from the Howard Community Health Center, when

the provider recommended therapy for Goudy’s worsening depression, Goudy

stated that seeing a therapist has “always been such a hassle.” AR 548. In

another note from November 27, 2013, Goudy noted more headaches, she has

been “feeling very sick weak dizzy” for about a month, and she has had chest

pain or discomfort from stress, but the medical provider’s physical findings

                                        2
showed no abnormalities. AR 549-51. The provider recommended ways for

Goudy to stabilize her blood sugar and glucose levels, encouraged counseling,

and encouraged a regular eating schedule for diabetic maintenance. AR 552.

      Goudy presented to the emergency room at Avera Queen of Peace in

Mitchell, South Dakota on December 8, 2013, for a headache and cough, but

was discharged after her head CT scan and chest X-ray were normal. AR 640-

41. She presented to the same emergency room again on January 25, 2014, for

low blood sugars, intermittent diarrhea, and nausea, but was discharged with

instructions to maintain good dietary control at home for her diabetes. AR 653.

During another visit to the same emergency room on August 18, 2014, Goudy

complained that “her brain hurt” but denied any headaches. AR 669. Based on

her normal physical exam and normal labs, the emergency room doctor

referred her back to her primary care provider. AR 670.

      On April 3, 2014, Goudy presented to the Huron Regional Medical

Center (HRMC) emergency room for abdominal pain. AR 564. It was noted that

Goudy “is very manic and hard to follow,” and she “will laugh and smile” but

told the doctor her “pain is a 10.” Id. On April 18, 2014, Goudy again presented

to the emergency room at HRMC with complaints of abdominal pain, nausea,

and heartburn. AR 556. She reported “pain is a 9-10/10” but the doctor noted

she “sits up having conversation without any difficulty.” Id. An X-ray of her

abdomen appeared normal and she was discharged with magnesium citrate for

constipation. AR 560-61.




                                        3
      Goudy also received care in 2014 and 2015 from Dr. Lyle

Christopherson, a psychiatrist at Community Counseling Services in Huron,

South Dakota. See AR 574-78. During an April 7, 2014 visit, Dr.

Christopherson noted Goudy’s medication history, explaining the side effects

Goudy felt from numerous antipsychotic medications, and he noted Goudy’s

trouble with concentration, anxiety, poor energy levels, and poor sleep habits.

AR 574. He prescribed her Latuda, but when he examined her one month later,

he noted that she “had a miserable time with” the Latuda. AR 577. In the same

note, Dr. Christopherson stated, “I’m not sure exactly what her motives are for

getting better.” Id. On July 22, 2014, Dr. Christopherson examined Goudy

again but noted that once her Depakote level increases, he believed she would

sleep better and be in more control. AR 587. On September 3, 2014, Dr.

Christopherson noted that Goudy “desperately needs DBT [dialectical behavior

therapy]” but she has refused to participate, and he noted his belief that

disability has been Goudy’s “primary goal all along.” AR 588. She continued to

see Dr. Christopherson but missed or canceled some appointments. AR 747,

752. As he continued to manage her medications, Dr. Christopherson’s notes

from 2015 show that Goudy’s progress fluctuated. AR 753-58.

      Dr. Tracy Davies with the South Dakota Disability Determination

Services examined Goudy on July 10, 2014. AR 579-85. Dr. Davies determined

that Goudy’s diabetes and hypothyroidism, which she found to be medically

managed, would not prevent Goudy from working, but Goudy had significant

psychiatric issues. AR 583. She concluded that Goudy “seems to lack

                                        4
motivation to take better care of her health and improve her morbid obesity.”

Id.

      Goudy also had many individual psychotherapy sessions at Dakota

Counseling Institute between 2014 and 2016. AR 733-44, 781-92. It was noted

that mismanagement of her diabetes and thyroid problems contributed to

Goudy’s irritability and impulsiveness, so Goudy was encouraged to follow up

with her provider on her physical health needs, which directly impacted her

emotional functioning. AR 737. At the next session, on March 19, 2015, Goudy

discussed how her physical health issues prevented her from completing job

responsibilities. AR 738. The counselor determined that Goudy had attempted

to work an eight-hour shift without drinking any water or eating. Id. The

counseling notes state that Goudy “hesitated to accept her negligence in

managing her diabetes.” Id. In February 2016, Goudy participated in a DBT

group psychotherapy session, and the clinician’s notes indicate that Goudy’s

participation was positive. AR 912. But notes from subsequent individual

psychotherapy sessions reference Goudy’s justifications for missing sessions,

anger at the therapist, and irritation. AR 913-15. In a progress note dated

September 23, 2016, Goudy’s mental health clinician reminded Goudy that her

physical and emotional health stabilized while she was employed as a waitress,

and Goudy agreed “but denied the need to return to work because she is ‘so

close to being approved for SSI.’ ” AR 930.




                                        5
                          ADMINISTRATIVE HEARING

      During the administrative hearing, the ALJ heard testimony from Goudy

and Warren Haagenson, a vocational expert. Goudy, represented by counsel at

the hearing, testified about her work experience and the difficulties she has

had physically and mentally while working. AR 111-15. She testified that her

two most recent jobs were as a waitress, but one job lasted only two or three

months because she did not get along with her coworkers, suffered from

anxiety attacks, and the job caused her hip pain. AR 111. The other

waitressing job ended because of her anxiety attacks as well. AR 112-113.

      Goudy testified that she participates in counseling, sees her psychiatrist,

Dr. Christopherson, and just started hypnotherapy to treat her anxiety. AR

113-14. She also testified about her physical impairments that interfere with

working. These include her left hip sliding out of place, bad joints, Type 2

diabetes, and hypothyroidism. AR 115. She stated that low and high blood

sugar levels affect her mood, ranging from erratic or irritated behavior to angry

yelling. Id. Goudy also testified that she suffers from bursitis in her left

shoulder and Osgood-Schlatter’s in her knee. AR 116. Goudy noted that she

takes the medications prescribed by Dr. Christopherson for her mental health

issues (AR 114) and she takes Metformin and Levothyroxine for her diabetes

(AR 116).

      During a typical day, Goudy cares for her three dogs and other small

animals. AR 117. She feeds, dresses, and bathes herself, but struggles getting

in and out of the bathtub. Id. She does her own laundry and prepares quick

                                         6
meals for herself in the kitchen but does not clean up the kitchen for a couple

of days because she lacks motivation and becomes distracted. AR 117-18. And

while she does her own grocery shopping, she often rides a scooter to avoid hip

pain and she tends to buy more than she needs. AR 118. She spends time on

her phone or computer, usually on Facebook. AR 119. She also testified that

she has trouble keeping relationships with friends, family, or coworkers. AR

120.

       Goudy testified that she cannot sit for longer than 30 minutes due to her

hip pain and her inability to concentrate for a long period of time. AR 121. She

further testified that she cannot walk more than a block at a time and cannot

stand for more than 15 minutes at a time. AR 123. Out of a 30-day period,

Goudy testified that four or five days are good days for her, while the rest are

bad days. AR 127. And while she has forced herself to go to work on bad days,

she testified that they do not end well, and she usually goes home in tears or

anger. AR 128.

       Haagenson prepared a form indicating that Goudy did not have any past

relevant work experience that she could perform. AR 131; see also AR 406. In

response to the ALJ’s first hypothetical, Haagenson testified that someone with

Goudy’s limitations could perform “the medium classification of work,” such as

a dishwasher, night cleaner, or a hand packager. AR 132. The ALJ then posed

a second hypothetical to Haagenson, which included more limitations. AR 133.

In response to this second hypothetical, Haagenson testified that a person

could perform light work, such as a small parts assembler, hand packager, or a

                                        7
collator operator. AR 133-34. When asked by Goudy’s attorney whether

someone could do the jobs Haagenson listed if that person missed work four or

more days per month, Haagenson said no, not on a competitive basis. AR 134.

                                 ALJ DECISION

      Employing the five-step analysis associated with an application for social

security benefits, the ALJ denied Goudy’s claim on January 10, 2017. AR 28.

At step one, the ALJ found that Goudy had not engaged in substantial gainful

activity between August 31, 2013, the amended alleged onset date, and

December 31, 2016, her date last insured. AR 15. At step two, the ALJ

determined that Goudy suffered from the following severe impairments: obesity,

bursitis in the left shoulder since January 2016, bipolar disorder, anxiety

disorder, and borderline personality disorder. Id. And while the ALJ noted

Goudy’s Type II diabetes and hypothyroidism diagnoses, the ALJ found those

two impairments were not severe. AR 16. At step three, the ALJ concluded that

Goudy does not have an impairment, or combination of impairments, that

meets or medically equals the severity required under 20 C.F.R. Part 404,

Subpart P, Appendix I. Id. At step four, the ALJ found that Goudy had no past

relevant work (AR 26) but had the residual functional capacity (RFC) to perform

light work as defined in 20 C.F.R. § 404.1567(b). 1 AR 18. At step five, the ALJ


1 The ALJ found that Goudy “can lift up to ten pounds frequently and twenty
pounds occasionally; sit for six hours in an eight-hour workday, with normal
breaks; stand and/or walk for six hours in an eight-hour workday, with normal
breaks; never climb ladders, ropes or scaffolds; only occasionally climb stairs
or ramps; balance as defined in the Selected Characteristics of Occupations
(SCO), stoop or crouch; should never kneel or crawl; only occasionally reach
overhead, with the left upper extremity; can tolerate only occasional exposure
                                        8
concluded that, through the date last insured, there were jobs in the national

economy that Goudy could have performed. AR 26. Thus, the ALJ determined

that Goudy was not disabled between August 31, 2013, the amended alleged

onset date, and December 31, 2016, the date last insured, under the Social

Security Act. AR 28.

                            STANDARD OF REVIEW

      The court must uphold the ALJ’s decision if it is supported by

substantial evidence in the record as a whole. 42 U.S.C. § 405(g) (“The findings

of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”); Teague v. Astrue, 638 F.3d

611, 614 (8th Cir. 2011). “ ‘Substantial evidence is less than a preponderance

but is enough that a reasonable mind would find it adequate to support the

conclusion.’ ” Teague, 638 F.3d at 614 (quoting Finch v. Astrue, 547 F.3d 933,

935 (8th Cir. 2008)). When reviewing the record, “the court ‘must consider both

evidence that supports and evidence that detracts from the Commissioner’s

decision.’ ” Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (quoting

Nicola v. Astrue, 480 F.3d 885, 886 (8th Cir. 2007)). If the Commissioner’s

decision is supported by substantial evidence in the record as a whole, the

court may not reverse it merely because substantial evidence also exists in the

record that would support a contrary position or because the court would have


to work around hazards, such as dangerous moving machinery, and
unprotected heights; is limited to understanding, remembering and carrying
out short, simple instructions; interacting appropriately with coworkers on an
occasional basis and should have no contact with the general public as part of
the job.” AR 18.
                                         9
determined the case differently. Krogmeier v. Barnhart, 294 F.3d 1019, 1022

(8th Cir. 2002) (citing Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993)).

      The court also reviews the Commissioner’s decision to determine if an

error of law has been committed, which may be a procedural error, the use of

an erroneous legal standard, or an incorrect application of the law. Collins v.

Astrue, 648 F.3d 869, 871 (8th Cir. 2011) (citations omitted). Issues of law are

reviewed de novo with deference accorded to the Commissioner’s construction

of the Social Security Act. Id. (citing Juszczyk v. Astrue, 542 F.3d 626, 633 (8th

Cir. 2008)).

    THE FIVE STEP PROCEDURE FOR DISABILITY DETERMINATIONS

      Disability is defined as the “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months[.]” 42

U.S.C. § 423(d)(1)(A); 42 U.S.C. § 1382c(3)(A). “An individual shall be

determined to be under a disability only if his physical or mental impairment or

impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national

economy[.]” 42 U.S.C. § 423(d)(2)(A). An ALJ must apply a five-step procedure

when determining if an applicant is disabled. Smith v. Shalala, 987 F.2d 1371,

1373 (8th Cir. 1993). The steps are as follows:




                                       10
      Step One: Determine whether the applicant is presently engaged in

substantial gainful activity. 20 C.F.R. § 404.1520(b); 20 C.F.R. § 416.920(b).

      Step Two: Determine whether the applicant has an impairment or a

combination of impairments that are severe. 20 C.F.R. § 404.1520(c); 20 C.F.R.

§ 416.920(c).

      Step Three: Determine whether any of the severe impairments identified

in Step Two match the listing in Appendix 1. 20 C.F.R. § 404.1520(d); 20

C.F.R. § 416.920(d).

      Step Four: Considering the applicant’s RFC, determine whether the

applicant can perform any past relevant work. 20 C.F.R. § 404.1520(f); 20

C.F.R. § 416.920(f).

      Step Five: Determine whether any substantial gainful activity exists in

the national economy that the applicant can perform. 20 C.F.R. § 404.1520(g);

20 C.F.R. § 416.920(g).

                                 DISCUSSION

      Goudy urges the court to reverse the ALJ’s decision for two reasons.

First, Goudy argues that the ALJ should have given proper weight to Dr.

Christopherson’s opinion. Second, Goudy argues that the ALJ failed to pose a

complete hypothetical question to the vocational expert.

I.    The ALJ gave appropriate weight to the opinion of Dr.
      Christopherson.

      Goudy argues that the ALJ did not give proper weight to Dr.

Christopherson’s opinion in accordance with 20 C.F.R. § 404.1527(c) and SSR

96-2p. Docket 13 at 17. Goudy alleges that controlling weight should have
                                       11
been given to the opinion of Dr. Christopherson, a treating psychiatrist,

because his opinion was well-supported and not inconsistent with other

substantial evidence in the record. Id.

      In step four, the ALJ must determine the claimant’s RFC. 20 C.F.R. §

404.1520(a)(4). A claimant’s RFC “is the most [she] can still do [in a work

setting] despite [her] limitations.” 20 C.F.R. § 404.1545(a)(1). “ ‘The ALJ should

determine a claimant’s RFC based on all the relevant evidence, including the

medical records, observations of treating physicians and others, and an

individual’s own description of [her] limitations.’ ” Lacroix v. Barnhart, 465 F.3d

881, 887 (8th Cir. 2006) (quoting Strongson v. Barnhart, 361 F.3d 1066, 1070

(8th Cir. 2004)). The RFC must include limitations from both severe and non-

severe medically determinable impairments. SSR 96-8p, 1996 WL 374184, at

*5 (SSA 1996).

      20 C.F.R. § 404.1527(c) provides that if the ALJ finds that a “treating

source’s medical opinion on the issue(s) of the nature and severity of [the

claimant’s] impairment(s) is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the claimant’s] case record, [the ALJ] will give it

controlling weight.” But a treating physician’s opinion “is not conclusive

because the record must be evaluated as a whole.” Finch, 547 F.3d at 936

(internal quotation omitted). If the ALJ does not give the treating source’s

opinion controlling weight, the ALJ should consider several factors in weighing

it, such as the length and frequency of the treatment relationship, the nature

                                          12
and extent of the treatment relationship, and whether the medical source

provides evidence to support the opinion. 20 C.F.R. § 404.1527(c). The ALJ

must “always give good reasons” for the weight given to the treating physician.

Id. “Generally, the more consistent a medical opinion is with the record as a

whole, the more weight [the ALJ] will give to that medical opinion.” Id.

      Here, the ALJ gave Dr. Christopherson’s opinion little weight after

concluding the limitations identified by Dr. Christopherson were inconsistent

with the record as a whole. AR 25-26. In support, the ALJ discussed the Mental

Impairment Questionnaire completed by Dr. Christopherson on February 17,

2016. See AR 793. The Questionnaire contained a checkbox section listing

mental abilities and aptitudes necessary to do unskilled work, which included

five degrees of limitations: unlimited or very good, limited but satisfactory,

seriously limited, unable to meet competitive standards, and no useful ability

to function. Id. The ALJ found that the limitations marked on the

Questionnaire by Dr. Christopherson were inconsistent with other evidence in

the record and listed some examples to support that conclusion. AR 25.

      The court finds that substantial evidence supports the ALJ’s

determination that the checked boxes on the Questionnaire filled out by Dr.

Christopherson were inconsistent with the record as whole. See Anderson v.

Astrue, 696 F.3d 790, 794 (8th Cir. 2012) (noting that “a conclusory checkbox

form has little evidentiary value when it cites no medical evidence, and

provides little to no elaboration.” (internal quotation omitted)). There is ample

evidence in the record indicating that Goudy’s medical progress fluctuated—

                                        13
sometimes she negatively reacted to medications and had bad days, but other

times she improved with medication or made positive progress in therapy. Such

progress, with evidence to support a finding that Goudy’s impairments could be

medically managed with medication, is inconsistent with Dr. Christopherson’s

Questionnaire limitations. In fact, much of the medical evidence from progress

notes prepared by Dr. Christopherson supports the ALJ’s factual findings. See

AR 588 (Dr. Christopherson noting that Goudy has refused to participate in

DBT); AR 753-58 (Dr. Christopherson notes indicating Goudy occasionally

responded well to medication changes). The ALJ thoroughly summarized

Goudy’s medical history, treatment records, and providers’ opinions in

determining Goudy’s RFC. Thus, considering the record as a whole, the ALJ did

not err in giving little weight to the limitations marked on the Questionnaire by

Dr. Christopherson.

II.   The ALJ posed a proper hypothetical question to the vocational
      expert.

      In step five, the ALJ must consider the claimant’s RFC, age, education,

and work experience to determine whether the claimant can adjust to other

types of employment. See 20 C.F.R. § 404.1520(a)(4)(v). At this step, the ALJ

must provide evidence to show “that other work exists in significant numbers

in the national economy” that the claimant can perform. 20 C.F.R.

§ 404.1560(c)(2). An ALJ commonly poses hypothetical questions to a

vocational expert to determine whether jobs are available in the national

economy for someone with the claimant’s impairments. See Cox v. Astrue, 495

F.3d 614, 620-21 (8th Cir. 2007). “Testimony from a vocational expert is
                                       14
substantial evidence only when the testimony is based on a correctly phrased

hypothetical question that captures the concrete consequences of a claimant’s

deficiencies.” Id. at 620. “A hypothetical question posed to the vocational expert

is sufficient if it sets forth impairments supported by substantial evidence in

the record and accepted as true by the ALJ.” Hunt v. Massanari, 250 F.3d 622,

625 (8th Cir. 2001). The hypothetical does not need to “frame the claimant’s

impairments in the specific diagnostic terms used in medical reports, but

instead should capture the ‘concrete consequences’ of those impairments.”

Lacroix, 465 F.3d at 889 (quoting Roe v. Chater, 92 F.3d 672, 676-77 (8th Cir.

1996)).

      Goudy argues that the ALJ’s hypothetical to the vocational expert failed

to include all of the limitations resulting from Goudy’s impairments. Docket 13

at 13. The ALJ asked the following hypothetical during the hearing:

      Q: [A]ssume the individual of Claimant’s age, education, past work
      experience, who has the residual functional capacity to lift up to 10
      pounds frequently and 20 pounds occasionally; to sit about six
      hours in an eight-hour day with normal breaks; to stand and/or
      walk about six hours in an eight-hour day with normal breaks. The
      individual should never climb ladders, ropes or scaffolds; only
      occasionally climb stairs or ramps; balance as defined in the SCO;
      stoop or crouch; should never kneel or crawl; only occasionally
      reach overhead with the left upper extremity; can tolerate only
      occasional exposure to work around hazards, such as dangerous
      moving machinery and unprotected heights; is limited to
      understanding, remembering and carrying out short, simple
      instructions; interacting appropriately with coworkers on an
      occasional basis and should have no contact with the general public
      as part of the job. Could such an individual perform work existing
      in the regional or national economies?

AR 133.



                                       15
      According to Goudy, the mental health limitations noted by Dr.

Christopherson, the function limitations found by the state agency physicians,

the medical records, and Goudy’s testimony show that the ALJ failed to include

three additional limitations in her hypothetical: maintaining attention,

concentration, and pace; the ability to accept instructions and respond

appropriately to criticism from supervisors; and the ability to deal with normal

work stress. Docket 13 at 14.

      The court disagrees with Goudy’s argument. The ALJ only needs to

include “those impairments that the ALJ finds are substantially supported by

the record as a whole” in the hypothetical question. Lacroix, 465 F.3d at 889

(internal citation omitted). Notably, the ALJ’s hypothetical in this case is nearly

identical to the ALJ’s RFC. See AR 18.

      First, Goudy references the limitations noted by Dr. Christopherson in

the Questionnaire he filled out for Goudy in February 2016, and how these

mental limitations should have been included in the ALJ’s hypothetical. Docket

13 at 15. The court agrees with the Commissioner that Goudy is essentially

restating her argument challenging the weight accorded to Dr.

Christopherson’s medical opinion by the ALJ. See Docket 14 at 12. Such

weight is analyzed under a claimant’s RFC, not in step five.

      Second, Goudy points out that the ALJ herself determined that Goudy

has moderate difficulties in maintaining concentration, persistence, and pace,

but failed to include this limitation in the hypothetical. Docket 13 at 15. In

Newton v. Chater, the ALJ found that the claimant “often” had deficiencies of

                                         16
concentration, persistence, or pace, but the hypothetical presented to the

vocational expert did not include this specific impairment regarding

concentration, persistence, or pace. 92 F.3d 688, 691 (8th Cir. 1996). The

Eighth Circuit found that the vocational expert’s opinion did not constitute

substantial evidence to support the Commissioner’s decision because the

hypothetical failed to include these deficiencies. Id. at 695. While the

hypothetical did limit the claimant to performing simple jobs, the Eighth

Circuit noted that on cross-examination the vocational expert stated that the

claimant’s concentration and persistence problems would affect his ability to

work regardless of what the job required. Id. Thus, the Eighth Circuit

concluded that the claimant’s concentration, persistence, or pace deficiencies

should be included in the hypothetical on remand. Id.

      Summarizing Newton one year later, the Eighth Circuit stated that “the

reference to simple jobs in the hypothetical was not enough to constitute

inclusion of” the concentration, persistence, or pace impairments. Brachtel v.

Apfel, 132 F.3d 417, 421 (8th Cir. 1997). In Brachtel, the hypothetical

“included the ability to do only simple routine repetitive work, which does not

require close attention to detail[,]” and noted that the claimant should not work

at more than a regular pace. Id. (internal quotations omitted). Noting that the

close attention to detail and regular pace limitations encompassed the

claimant’s concentration, the Eighth Circuit held that “[w]hile this is scantly

more than what was included in the Newton hypothetical, it is enough.” Id.




                                        17
      The court finds that this case is more similar to Brachtel than it is to

Newton. The ALJ here did not merely limit Goudy to performing simple jobs.

Rather, the ALJ’s hypothetical, mirroring the ALJ’s RFC finding, limited Goudy

to “understanding, remembering and carrying out short, simple instructions.”

AR 133. This limitation sufficiently encompassed Goudy’s moderate difficulties

in maintaining concentration, persistence, and pace.

      Third, Goudy argues that the ALJ failed to include all the functional

limitations found by the state agency physicians. Docket 13 at 16. Goudy cites

to the state agency physicians’ notations in a checkbox list that Goudy was

“moderately limited in her ability to maintain concentration for extended

periods” and “moderately limited in her ability to accept instructions and

respond appropriately to criticism from supervisors.” Docket 13 at 16 (citing AR

170, 184-85).

      Goudy’s argument appears to go to the weight given to medical sources

by the ALJ in determining a claimant’s RFC rather than whether the ALJ gave

a properly-phrased hypothetical to the vocational expert. And because the

weight given to medical sources is determined for purposes of identifying a

claimant’s RFC, it has no bearing on whether a hypothetical question was

proper. See Lacroix, 465 F.3d at 888 n.3 (“Each step in the disability

determination entails a separate analysis and legal standard.”). In any event,

the ALJ was not required to adopt the state agency physicians’ findings if she

found them inconsistent with the record as a whole. See Bentley v. Shalala, 52

F.3d 784, 787 (8th Cir. 1995) (noting that an “ALJ may reject the conclusions

                                        18
of any medical expert, whether hired by a claimant or by the government, if

inconsistent with the medical record as a whole.”).

      The hypothetical here captured the concrete consequences of Goudy’s

impairments. Lacroix, 465 F.3d at 889 (quoting Roe, 92 F.3d at 676-77). The

ALJ’s hypothetical mirrored her RFC finding, which Goudy has not challenged

on appeal. The court finds the hypothetical was based on substantial evidence

in record. Thus, the ALJ’s reliance on the vocational expert’s testimony in step

five was proper.

                          CONCLUSION AND ORDER

      The ALJ allocated proper weight to Dr. Christopher’s opinion based on

the record as a whole. Additionally, the ALJ relied on vocational expert

testimony elicited from a properly-phrased hypothetical. Because substantial

evidence supports the ALJ’s decision,

      IT IS ORDERED that the decision of the Commissioner is affirmed.

      Dated November 26, 2018.

                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                        19
